DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. 2007/0182551).  Yang teaches a bin, shown in figure 1, comprising a base unit at 32 defining a foot well 30 (paragraph [0051]), a sensor 36 configured to detect whether an object is within the foot well (paragraph [0054]), a receptacle 22, a lid 28 configured to close the receptacle (figures 3A-3C; figure [0055]), and a lid motor at 46 configured to mechanically open the lid (paragraph [0065]), wherein the lid motor at 46 is configured to open the lid in response to detection of an object within the foot well (paragraph [0065]).



Regarding claim 3, the receptacle comprises an exterior, stainless steel shell (paragraph [0050).

Regarding claim 4, the receptacle comprises an interior, plastic shell 22 (paragraph [0050]).

Regarding claim 6, the lid comprises a lid light (see element 116). 

Regarding claim 7, the lid light 116 is configured to turn on when the lid is opened (paragraph [0127]).

Regarding claim 8, the lid light 116 is configured to turn on after the lid has been opened for at least a predetermined length of time (paragraphs [0127]-[0129]). 

Regarding claim 9, the base unit further comprises a nightlight at 120 configured to illuminate the foot well (paragraphs [0120]-[0121]).

Regarding claim 10, a touch pad 114, the touch pad 114 having at least one button configured to open the lid (paragraph [0082]).

Regarding claim 13, a command chip configured to control the lid motor to open the lid in response to detection of an object within the foot well (paragraphs [0088]-[0090]).



Regarding claim 15, the command chip is configured to cause the lid motor to keep the lid open for at least a first predetermined length of time if the object is within the foot well for a first elapsed length of time (paragraph [0066]).

Regarding claim 16, the command chip is further configured to cause the lid motor to keep the lid open for at least a second predetermined length of time if the object is within the foot well for a second elapsed length of time, the second predetermined length of time being greater than the first predetermined length of time and the second elapsed length of time being greater than the first elapsed length of time (paragraphs [0065]-[0067]).

Regarding claim 17, the command chip is further configured to cause the lid motor to close the lid in response to subsequent detection of an object within the foot well during the first predetermined length of time (paragraphs [0065]-[0067]).

Regarding claim 18, the command chip is further configured to cause the lid motor to close the lid if the object is within the foot well for a second elapsed length of time, the second elapsed length of time being greater than the first elapsed length of time(paragraphs [0065]-[0067]).

Regarding claim 19, Yang teaches a method for controlling a lid opening motor, the lid opening motor configured to open and close a lid of a bin (paragraph [0065]), the method comprising in response to detection of an object within a foot well of the bin, causing the lid opening motor to open the lid 

Regarding claim 20, further comprising  in response to the object being within the foot well for a second elapsed length of time, causing the lid motor to close the lid, the second elapsed length of time being greater than the first elapsed length of time (paragraphs [0065]-[0067]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. 2007/0182551) in view of Niemeyer et al. (U.S. 7,530,578).  Yang discloses the claimed invention except for the non-slip foot.  Niemeyer et al. teaches that it is known to provide a trash bin with a non-slip foot (see col. 4 lines 54-56).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the trash bin of Yang with a non-slip surface on the foot, as taught by Niemeyer et al., in order to allow the user to insert a foot in a controlled manner.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. 2007/0182551) in view of Yang et al. (U.S. 2015/0259140).  Yang discloses the claimed invention except for the touch pad being a motion sensor.  Yang et al. (U.S. 2015/0259140) teaches that it is known to provide a trash bin with the touch pad being a motion sensor (see element 102).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the trash bin of Yang with the touch pad having a motion sensor, as taught by Yang et al. (U.S. 2015/0259140), in order to allow the user to control the lid with motion near the lid.

Regarding claim 12, the lid motor is further configured to close the lid (paragraph [0130]), when the lid is open, in response to detection of an object moving by the motion sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the sensor activation.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736